

EXHIBIT 10.1




SECURITIES PURCHASE AGREEMENT



THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of November 23,
2005, by and among XINHUA CHINA LTD, a Nevada corporation (the “Company”), and
the Buyers listed on Schedule I attached hereto (individually, a “Buyer” or
collectively “Buyers”).



WITNESSETH:


          WHEREAS, the Company and the Buyer(s) are executing and delivering
this Agreement in reliance upon an exemption from securities registration
pursuant to Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended (the “Securities Act”);

          WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase (i) up to Four Million
Dollars ($4,000,000) of secured convertible debentures (the “Convertible
Debentures”), which shall be convertible into shares of the Company’s common
stock, par value $.00001 (the “Common Stock”) (as converted, the “Conversion
Shares”).  Of such total principal amount, subject to the deduction of any and
all fees, One Million Two Hundred Fifty Thousand Dollars ($1,250,000) shall be
funded on the fifth (5th) business day following the date hereof (the “First
Closing”); Two Million Dollars ($2,000,000) shall be funded upon the filing of
the registration statement (the “Registration Statement”) pursuant to the
Investor Registration Rights Agreement dated the date hereof with the SEC (the
“Second Closing”); and Seven Hundred Fifty Thousand Dollars ($750,000) shall be
funded upon the effectiveness of the Registration Statement (the “Third
Closing”) (individually referred to as a “Closing” and collectively referred to
as the “Closings”), and (ii) warrants to purchase 1,035,000 shares of Common
Stock (the “Warrants”) at the First Closing.  The total purchase price for the
Convertible Debentures and the Warrants shall be up to Four Million Dollars
($4,000,000) (the “Purchase Price”) which Purchase Price shall be allocated
among the Buyer(s) in the respective amounts set forth opposite each Buyer’s
name on Schedule I (the “Subscription Amount”); and

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit A (the “Investor
Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the Securities Act and the rules and
regulations promulgated there under, and applicable state securities laws; and

          WHEREAS, the aggregate proceeds of the sale of the Convertible
Debentures and the Warrants contemplated hereby shall be held in escrow pursuant
to the terms of an escrow agreement substantially in the form of the Escrow
Agreement among the Company, the Buyer(s) and the Escrow Agent (as defined
below) attached hereto as Exhibit B (the “Escrow Agreement”).

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Security Agreement
substantially in the form





--------------------------------------------------------------------------------





attached hereto as Exhibit C (the “Security Agreement”) pursuant to which the
Company has agreed to provide the Buyer a security interest in Pledged
Collateral (as this term is defined in the Security Agreement) to secure the
Company’s obligations under this Agreement, the Convertible Debenture, the
Investor Registration Rights Agreement, the Irrevocable Transfer Agent
Instructions, as defined below, the Security Agreement, the Escrow Agreement,
the Escrow Shares Escrow Agreement, as defined below, or any other obligations
of the Company to the Buyer;

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering an Escrow Shares
Escrow Agreement substantially in the form attached hereto as Exhibit D (the
“Escrow Shares Escrow Agreement”) pursuant to which the Company shall issue and
deliver to the Escrow Agent 20,000,000 shares of Common Stock or “security
stock” (the “Escrow Shares”) and if there is an Event of Default under the
Convertible Debentures, the Escrow Agent shall distribute the Escrow Shares to
the Buyer(s) upon receipt of a Conversion Notice (as defined herein);

          WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering Irrevocable Transfer
Agent Instructions substantially in the form attached hereto as Exhibit E (the
“Irrevocable Transfer Agent Instructions”); and

          NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Buyer(s) hereby agree
as follows:

          1.        PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

                    (a)       Purchase of Convertible Debentures.  Subject to
the satisfaction (or waiver) of the terms and conditions of this Agreement, each
Buyer agrees, severally and not jointly, to purchase at Closing (as defined
herein below) and the Company agrees to sell and issue to each Buyer, severally
and not jointly, at Closing, Convertible Debentures in amounts corresponding
with the Subscription Amount set forth opposite each Buyer’s name on Schedule I
hereto and the Warrants set forth opposite each Buyer’s name on Schedule I
hereto.  Upon execution hereof by a Buyer, the Buyer shall wire transfer the
Subscription Amount set forth opposite his name on Schedule I in same-day funds
or a check payable to “Gottbetter & Partners, LLP, as Escrow Agent for XHUA”,
which Subscription Amount shall be held in escrow pursuant to the terms of the
Escrow Agreement (as hereinafter defined) and disbursed in accordance
therewith. 

                    (b)      Closing Date.  The First Closing of the purchase
and sale of the Convertible Debentures shall take place at 10:00 a.m. Eastern
Standard Time on or before the fifth (5th) business day following the date
hereof, subject to notification of satisfaction of the conditions to the First
Closing set forth herein and in Sections 7 and 8 below (or such later date as is
mutually agreed to by the Company and the Buyer(s)) (the “First Closing Date”),
the Second Closing of the purchase and sale of the Convertible Debentures shall
take place at 10:00 a.m. Eastern Standard Time two (2) business days prior to
the date the Registration Statement is filed with the SEC, subject to
notification of satisfaction of the conditions to the Second Closing set forth
herein and in Sections 7 and 8 below (or such later date as is mutually agreed
to by the Company and the Buyer(s)) (the “Second Closing Date”) and the Third
Closing of the purchase and sale of the Convertible Debenture shall take place
at 10:00 a.m. Eastern Standard Time within two (2)






2

--------------------------------------------------------------------------------





business days after the Registration Statement is declared effective, subject to
notification of satisfaction of the conditions to the Third Closing set forth
herein and in Sections 7 and 8 below (or such later date as is mutually agreed
to by the Company and the Buyer(s)) (collectively referred to a the “Closing
Dates”).  The Closing shall occur on the respective Closing Dates at the offices
of Gottbetter & Partners, LLP, 488 Madison Avenue, New York, New York 10022 (or
such other place as is mutually agreed to by the Company and the Buyer(s)).

                    (c)       Escrow Arrangements; Form of Payment.  Upon
execution hereof by Buyer(s) and pending the Closings, $1,250,000 shall be
deposited in a non-interest bearing escrow account with Gottbetter & Partners,
LLP as escrow agent (the “Escrow Agent”), pursuant to the terms of the Escrow
Agreement.  If the conditions in Sections 7 and 8 and as set forth herein for
the Second Closing are satisfied, an additional $2,000,000 shall be deposited in
a non-interest bearing account with the Escrow Agent one business day prior to
the Second Closing Date.  If the conditions in Sections 7 and 8 and as set forth
herein for the Third Closing are satisfied, an additional $750,000 shall be
deposited in a non-interest bearing account with the Escrow Agent one business
day prior to the Third Closing Date.  Subject to the satisfaction of the terms
and conditions of this Agreement, on the Closing Dates, (i) the Escrow Agent
shall deliver to the Company in accordance with the terms of the Escrow
Agreement such aggregate proceeds for the Convertible Debentures and Warrants to
be issued and sold to such Buyer(s) minus the unpaid origination fee owed to the
Buyer(s), and (ii) the Company shall deliver to each Buyer, Convertible
Debentures which such Buyer(s) is purchasing in amounts indicated opposite such
Buyer’s name on Schedule I, duly executed on behalf of the Company and the
Warrants which such Buyer(s) is purchasing in numbers indicated opposite such
Buyer’s name on Schedule I.

          2.       BUYER’S REPRESENTATIONS AND WARRANTIES.

          Each Buyer represents and warrants, severally and not jointly, that:

                    (a)       Investment Purpose.  Each Buyer is acquiring the
Convertible Debentures, the Warrants and, upon conversion of Convertible
Debentures and/or the exercise of the Warrants, the Buyer will acquire the
Conversion Shares and/or Warrant Shares, as defined below, then issuable, and if
there is an Event of Default under the Convertible Debentures the Buyer may also
receive the Escrow Shares, for its own account for investment only and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered or exempted under the
Securities Act; provided, however, that by making the representations herein,
such Buyer reserves the right to dispose of the Conversion Shares, the Warrants,
the Warrant Shares and the Escrow Shares, if applicable, at any time in
accordance with or pursuant to an effective registration statement covering such
Conversion Shares, the Warrants, the Warrant Shares and the Escrow Shares or an
available exemption under the Securities Act.

                    (b)      Accredited Investor Status.  Each Buyer is an
“Accredited Investor” as that term is defined in Rule 501(a)(3) of Regulation D.

                    (c)       Reliance on Exemptions.  Each Buyer understands
that the Convertible Debentures and the Warrants are being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that the




3

--------------------------------------------------------------------------------





Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire
such securities.

                    (d)      Information.  Each Buyer and its advisors (and his
or, its counsel), if any, have been furnished with all materials relating to the
business, finances and operations of the Company and information he deemed
material to making an informed investment decision regarding his purchase of the
Convertible Debentures, the Warrants, the Warrant Shares, the Conversion Shares
and the Escrow Shares if there is an Event of Default under the Convertible
Debentures, which have been requested by such Buyer.  Each Buyer and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company and its management.  Neither such inquiries nor any other due diligence
investigations conducted by such Buyer or its advisors, if any, or its
representatives shall modify, amend or affect such Buyer’s right to rely on the
Company’s representations and warranties contained in Section 3 below.  Each
Buyer understands that its investment in the Convertible Debentures, the
Warrants, the Warrant Shares, the Conversion Shares and the Escrow Shares, if
applicable, involves a high degree of risk.  Each Buyer is in a position
regarding the Company, which, based upon employment, family relationship or
economic bargaining power, enabled and enables such Buyer to obtain information
from the Company in order to evaluate the merits and risks of this investment. 
Each Buyer has sought such accounting, legal and tax advice, as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Convertible Debentures, the Warrants, the Warrant Shares, the
Conversion Shares and the Escrow Shares, if applicable.

                    (e)       No Governmental Review.  Each Buyer understands
that no United States federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Convertible Debentures, the Warrants, the Escrow Shares, the Warrant Shares
or the Conversion Shares, or the fairness or suitability of the investment in
the Convertible Debentures, the Warrants, the Warrant Shares, the Conversion
Shares, or the Escrow Shares, if applicable, nor have such authorities passed
upon or endorsed the merits of the offering of the Convertible Debentures, the
Warrants, the Escrow Shares, the Warrant Shares or the Conversion Shares.

                    (f)        Transfer or Resale.  Each Buyer understands that
except as provided in the Investor Registration Rights Agreement: (i) the
Convertible Debentures and the Warrants have not been and are not being
registered under the Securities Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, or (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements; (ii)
any sale of such securities made in reliance on Rule 144 under the Securities
Act (or a successor rule thereto) (“Rule 144”) may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of such securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither the Company nor any other person is under any
obligation to register





4

--------------------------------------------------------------------------------





such securities under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder.

                    (g)       Legends.  Each Buyer understands that the
certificates or other instruments representing the Convertible Debentures, the
Warrants, the Escrow Shares, the Warrant Shares and/or the Conversion Shares
shall bear a restrictive legend in substantially the following form (and a stop
transfer order may be placed against transfer of such stock certificates):


> > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
> > LAWS.  THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND
> > NOT WITH A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD,
> > TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
> > STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
> > OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A
> > GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT
> > OR APPLICABLE STATE SECURITIES LAWS.

The legend set forth above shall be removed and the Company within two (2)
business days shall issue a certificate without such legend to the holder of the
Escrow Shares, Warrants, the Warrant Shares and Conversion Shares upon which it
is stamped, if, unless otherwise required by state securities laws, (i) in
connection with a sale transaction, provided the Escrow Shares, Warrants,
Warrant Shares and Conversion Shares are registered under the Securities Act or
(ii) in connection with a sale transaction, after such holder provides the
Company with an opinion of counsel, which opinion shall be in form, substance
and scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale, assignment or transfer of the Escrow Shares,
Warrants, Warrant Shares and Conversion Shares may be made without registration
under the Securities Act.

                    (h)       Authorization, Enforcement.  This Agreement has
been duly and validly authorized, executed and delivered on behalf of such Buyer
and is a valid and binding agreement of such Buyer enforceable in accordance
with its terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.










5

--------------------------------------------------------------------------------





                    (i)         Receipt of Documents.  Each Buyer and his or its
counsel has received and read in their entirety:  (i) this Agreement and each
representation, warranty and covenant set forth herein, the Security Agreement,
the Investor Registration Rights Agreement, the Escrow Agreement, the
Irrevocable Transfer Agent Agreement, and the Escrow Shares Escrow Agreement;
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; (iii) the
Company’s Form 10-KSB for the fiscal year ended June 30, 2004; (iv) the
Company’s Form 10-QSB for the fiscal quarter ended March 31, 2005 and (v) it has
received answers to all questions each Buyer submitted to the Company regarding
an investment in the Company; and each Buyer has relied on the information
contained therein and has not been furnished any other documents, literature,
memorandum or prospectus.

                    (j)        Due Formation of Corporate and Other Buyers.  If
the Buyer(s) is a corporation, trust, partnership or other entity that is not an
individual person, it has been formed and validly exists and has not been
organized for the specific purpose of purchasing the Convertible Debentures and
Warrants is not prohibited from doing so.

                    (k)      No Legal Advice From the Company.  Each Buyer
acknowledges, that it had the opportunity to review this Agreement and the
transactions contemplated by this Agreement with his or its own legal counsel
and investment and tax advisors.  Each Buyer is relying solely on such counsel
and advisors and not on any statements or representations of the Company or any
of its representatives or agents for legal, tax or investment advice with
respect to this investment, the transactions contemplated by this Agreement or
the securities laws of any jurisdiction. 

                    (l)         No Group Participation.    Each Buyer and its
affiliates is not a member of any group, nor is any Buyer acting in concert with
any other person, including any other Buyer, with respect to its acquisition of
the Convertible Debentures, Warrants, Warrant Shares, Conversion Shares, or
Escrow Shares if there is an Event of Default under the Convertible Debentures.

                    (m)     Company Registration Statement.  No Buyer makes any
representation or warranty regarding the Company’s ability to successfully
become a public company or to have any registration statement filed by the
Company pursuant to the Investor Registration Rights Agreement or otherwise
declared effective by the SEC.  The Company has the sole obligation to make any
and all such filings as may be necessary to become a public company and to have
any registration statement declared effective by the SEC.

          3.       REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that, except as set
forth in the SEC Documents (as defined herein):

                    (a)       Organization and Qualification.  The Company and
its subsidiaries are corporations duly organized and validly existing in good
standing under the laws of the jurisdiction in which they are incorporated, and
have the requisite corporate power to own their properties and to carry on their
business as now being conducted.  Each of the Company and its subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in



6

--------------------------------------------------------------------------------





every jurisdiction in which the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect, as
defined below, on the Company and its subsidiaries taken as a whole.

                    (b)      Authorization, Enforcement, Compliance with Other
Instruments.  (i) The Company has the requisite corporate power and authority to
enter into and perform this Agreement, the Security Agreement, the Investor
Registration Rights Agreement, the Irrevocable Transfer Agent Instructions, the
Escrow Agreement, the Escrow Shares Escrow Agreement, and any related agreements
(collectively the “Transaction Documents”) and to issue the Convertible
Debentures, the Escrow Shares, the Warrants, the Warrant Shares and the
Conversion Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Convertible Debentures, the
Escrow Shares, the Warrants, the Warrant Shares and the Conversion Shares  and
the reservation for issuance and the issuance of the Conversion Shares issuable
upon conversion or exercise thereof, have been duly authorized by the Company’s
Board of Directors and no further consent or authorization is required by the
Company, its Board of Directors or its stockholders, (iii) the Transaction
Documents have been duly executed and delivered by the Company, (iv) the
Transaction Documents constitute the valid and binding obligations of the
Company enforceable against the Company in accordance with their terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies.  The authorized officer of the Company executing the
Transaction Documents knows of no reason why the Company cannot file the
registration statement as required under the Investor Registration Rights
Agreement or perform any of the Company’s other obligations under such
documents.

                    (c)       Capitalization.  As of the date hereof, and prior
to the issuance of any shares in connection with this Agreement, the authorized
capital stock of the Company consists of 500,000,000 Common Shares, $.00001 par
value per share.  As of the Closing Date hereof, the Company has 61,779,765
common shares issued and outstanding.  All of such outstanding shares have been
validly issued and are fully paid and nonassessable.  Except as disclosed in the
SEC Documents (as defined in Section 3(f)), no shares of Common Stock are
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company.  Except as disclosed in the
SEC Documents, as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the Securities Act (except pursuant to the Registration
Rights Agreement) and (iv) there are no outstanding registration statements and
there are no outstanding




7

--------------------------------------------------------------------------------





comment letters from the SEC or any other regulatory agency.  There are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Convertible Debentures and Warrants as
described in this Agreement.  The Convertible Debentures, Warrants, Warrant
Shares, Conversion Shares and Escrow Shares when issued, will be free and clear
of all pledges, liens, encumbrances and other restrictions (other than those
arising under federal or state securities laws as a result of the private
placement of the Debentures and Warrants).  No co-sale right, right of first
refusal or other similar right exists with respect to the Debentures, Warrants,
Warrant Shares, Escrow Shares and the Conversion Shares or the issuance and sale
thereof.  The issue and sale of the Debentures, Warrants, Warrant Shares, Escrow
Shares and the Conversion Shares will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.  The Company has furnished to the Buyer true and correct
copies of the Company’s Articles of Incorporation, as amended and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s By-laws,
as in effect on the date hereof (the “By-laws”), and the terms of all securities
convertible into or exercisable for Common Stock and the material rights of the
holders thereof in respect thereto other than stock options issued to employees
and consultants.

                    (d)      Issuance of Securities.  The Convertible Debentures
are duly authorized and, upon issuance in accordance with the terms hereof,
shall be duly issued, fully paid and non-assessable, are free from all taxes,
liens and charges with respect to the issue thereof.  The Conversion Shares, the
Warrant Shares and the Escrow Shares have been duly authorized and reserved for
issuance.  Upon conversion or exercise in accordance with the Transaction
Documents, the Conversion Shares and the Warrant Shares will be duly issued,
fully paid and nonassessable.  In addition, if there is an Event of Default
under the Convertible Debentures and the Buyer(s) deliver a Conversion Notice to
the Escrow Agent to deliver the Escrow Shares to the Buyer(s), then at the time
of release of the Escrow Shares such Escrow Shares will be considered fully-paid
and non-assessable.

                    (e)       No Conflicts.  Except as disclosed in the SEC
Documents, the execution, delivery and performance of the Transaction Documents
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Certificate of
Incorporation, or the By-laws or (ii) conflict with or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of The National Association
of Securities Dealers Inc.’s OTC Bulletin Board on which the Common Stock is
quoted) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or
affected.  Except as disclosed in the SEC Documents, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries.  The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity.  Except as specifically



8

--------------------------------------------------------------------------------





contemplated by this Agreement and as required under the Securities Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the Registration
Rights Agreement in accordance with the terms hereof or thereof.  Except as
disclosed in the SEC Documents, all consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.  The Company and its subsidiaries are unaware of any facts or
circumstance, which might give rise to any of the foregoing.

                    (f)        SEC Documents: Financial Statements.  Since
January 1, 2002, the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC under of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”).  The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents.  As of their
respective dates, the financial statements of the Company disclosed in the SEC
Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such Financial Statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and, fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents, including, without
limitation, information referred to in this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

                    (g)       10(b)-5.  The SEC Documents do not include any
untrue statements of material fact, nor do they omit to state any material fact
required to be stated therein necessary to make the statements made, in light of
the circumstances under which they were made, not misleading.

                    (h)       Absence of Litigation.  Except as disclosed in the
SEC Documents, there is no action, suit, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending against or affecting the Company, the Common Stock
or any of the Company’s subsidiaries, wherein an unfavorable decision, ruling or
finding would (i) have a material adverse effect on the transactions
contemplated hereby (ii) adversely affect the validity or enforceability of, or
the authority or ability of the Company to perform its obligations under, this
Agreement or any of the documents contemplated herein, or (iii) except as
expressly disclosed in the SEC Documents, have a




9

--------------------------------------------------------------------------------





material adverse effect on the business, operations, properties, financial
condition or results of  operations of the Company and its subsidiaries taken as
a whole.

                    (i)         Acknowledgment Regarding Buyer’s Purchase of the
Convertible Debentures.  The Company acknowledges and agrees that each Buyer is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that each Buyer is not acting as a financial advisor or fiduciary
of the Company (or in any similar capacity) with respect to this Agreement and
the transactions contemplated hereby and any advice given by such Buyer or any
of such Buyer’s respective representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Buyer’s purchase of the Convertible Debentures, the Warrants, the Warrant
Shares, the Conversion Shares, or the Escrow Shares if there is an Event of
Default under the Convertible Debentures and the Buyer(s) deliver a Conversion
Notice to the Escrow Agent to deliver the Escrow Shares to the Buyer(s).  The
Company further represents to the Buyers that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation by the
Company and its representatives.

                    (j)        No General Solicitation.  Neither the Company,
nor any of its affiliates, nor any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Convertible Debentures, the Warrants, the Warrant Shares, the
Conversion Shares, or the Escrow Shares, if applicable.

                    (k)      No Integrated Offering.  Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Convertible Debentures, the Escrow Shares, the Warrants, the
Warrant Shares or the Conversion Shares under the Securities Act or cause this
offering of the Convertible Debentures, the Escrow Shares, the Warrants, the
Warrant Shares or the Conversion Shares to be integrated with prior offerings by
the Company for purposes of the Securities Act.

                    (l)         Employee Relations.  Neither the Company nor any
of its subsidiaries is involved in any labor dispute nor, to the knowledge of
the Company or any of its subsidiaries, is any such dispute threatened.  None of
the Company’s or its subsidiaries’ employees is a member of a union and the
Company and its subsidiaries believe that their relations with their employees
are good.

                    (m)     Intellectual Property Rights.  The Company and its
subsidiaries own or possess adequate rights or licenses to use all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  The Company and its subsidiaries do not have any
knowledge of any infringement by the Company or its subsidiaries of trademark,
trade name rights, patents, patent rights, copyrights, inventions, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, and, to the knowledge of the Company there is no
claim, action or proceeding being made or brought against, or to the




10

--------------------------------------------------------------------------------





Company’s knowledge, being threatened against, the Company or its subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement; and the Company and its subsidiaries are unaware of any
facts or circumstances which might give rise to any of the foregoing.

                    (n)       Environmental Laws.  The Company and its
subsidiaries are (i) in compliance with any and all applicable foreign, federal,
state and local laws and regulations relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval.

                    (o)      Title.  Any real property and facilities held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not interfere with the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries.

                    (p)      Insurance.  The Company and each of its
subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as management of the Company
believes to be prudent and customary in the businesses in which the Company and
its subsidiaries are engaged.  Neither the Company nor any such subsidiary has
been refused any insurance coverage sought or applied for and neither the
Company nor any such subsidiary has any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers as may be necessary to
continue its business at a cost that would not materially and adversely affect
the condition, financial or otherwise, or the earnings, business or operations
of the Company and its subsidiaries, taken as a whole.

                    (q)      Regulatory Permits.  The Company and its
subsidiaries possess all material certificates, authorizations and permits
issued by the appropriate federal, state or foreign regulatory authorities
necessary to conduct their respective businesses, and neither the Company nor
any such subsidiary has received any notice of proceedings relating to the
revocation or modification of any such certificate, authorization or permit.

                    (r)        Internal Accounting Controls.  The Company and
each of its subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability, and (iii) the recorded amounts for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

                    (s)       No Material Adverse Breaches, etc.  Except as set
forth in the SEC Documents, neither the Company nor any of its subsidiaries is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the




11

--------------------------------------------------------------------------------





judgment of the Company’s officers has or is expected in the future to have a
Material Adverse Effect.  Except as set forth in the SEC Documents, neither the
Company nor any of its subsidiaries is in breach of any contract or agreement
which breach, in the judgment of the Company’s officers, has or is expected to
have a Material Adverse Effect.

                    (t)        Tax Status.  Except as set forth in the SEC
Documents, the Company and each of its subsidiaries has made and filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.

                    (u)       Certain Transactions.  Except as set forth in the
SEC Documents, and except for arm’s length transactions pursuant to which the
Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties and other than the
grant of stock options disclosed in the SEC Documents, none of the officers,
directors, or employees of the Company is presently a party to any transaction
with the Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

                    (v)       Fees and Rights of First Refusal.  The Company is
not obligated to offer the securities offered hereunder on a right of first
refusal basis or otherwise to any third parties including, but not limited to,
current or former shareholders of the Company, underwriters, brokers, agents or
other third parties.

                    (w)     Reliance.  The Company acknowledges that the Buyers
are relying on the representations and warranties made by the Company hereunder
and that such representations and warranties are a material inducement to the
Buyer purchasing the Convertible Debentures and Warrants.  The Company further
acknowledges that without such representations and warranties of the Company
made hereunder, the Buyers would not enter into this Agreement.

                    (x)       Sarbanes-Oxley.  The Company is in compliance with
the applicable requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are currently in effect and is
actively taking steps to ensure that it will be in compliance with other
applicable provisions of such Act not currently in effect at all times after the
effectiveness of such provisions except where such noncompliance would not have
or reasonably be expected to result in a Material Adverse Effect or which would
be reasonably





12

--------------------------------------------------------------------------------





likely to have a material adverse effect on the transactions contemplated hereby
or by the Investor Registration Rights Agreement.

                    (y)       Registration Form.  The Company meets the
requirements for the use of Form SB-2 for the registration of the resale of the
Escrow Shares, Conversion Shares and Warrant Shares by the Buyer.

                    (z)       Non-Public Information.  The Company confirms that
neither it nor any person acting on its behalf has provided the Buyers or their
agents or counsel with any information that the Company believes constitutes
material, non-public information. The Company understands and confirms that the
Buyers will rely on the foregoing representation in effecting transactions in
securities of the Company.

                    (aa)   Anti-Takeover Provision.  The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its jurisdiction of incorporation that
is or could become applicable to the Buyers as a result of the Buyers and the
Company fulfilling their obligations or exercising their rights under this
Agreement, including without limitation the Company’s issuance of the
Convertible Debentures, Warrants, Warrant Shares, Conversion Shares and Escrow
Shares and the Buyer’s ownership thereof.

          4.        COVENANTS.

                    (a)       Best Efforts.  Each party shall use its best
efforts timely to satisfy each of the conditions to be satisfied by it as
provided in Sections 7 and 8 of this Agreement.

                    (b)      Form D.  The Company agrees to file a Form D with
respect to the Convertible Debentures, Escrow Shares, Warrants, Warrant Shares
and Conversion Shares as required under Regulation D and to provide a copy
thereof to each Buyer promptly after such filing.  The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Convertible Debentures, Warrants, Warrant
Shares, Conversion Shares, and Escrow Shares, if applicable, or obtain an
exemption for the Convertible Debentures, Escrow Shares, Warrants, Warrant
Shares and Conversion Shares for sale to the Buyers at the Closing pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such action so taken to the
Buyers on or prior to the Closing Date.

                    (c)       Reporting Status.  Until the earlier of (i) the
date as of which the Buyer(s) may sell all of the Warrants, the Warrant Shares,
the Conversion Shares, and the Escrow Shares, if applicable, without restriction
pursuant to Rule 144(k) promulgated under the Securities Act (or successor
thereto), or (ii) the date on which (A) the Buyer(s) shall have sold all the
Warrants, the Warrant Shares, Conversion Shares, and Escrow Shares, if
applicable, and (B) none of the Convertible Debentures are outstanding (the
“Registration Period”), the Company shall file in a timely manner (which
includes all permitted extensions) all reports required to be filed with the SEC
pursuant to the Exchange Act and the regulations of the SEC thereunder, and the
Company




13

--------------------------------------------------------------------------------





shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would otherwise permit such termination.

                    (d)      Use of Proceeds.  The Company shall use the
proceeds from the sale of the Convertible Debentures for general corporate and
working capital purposes, but in no event shall the Company use the proceeds to
repay any indebtedness of any Company insiders.

                    (e)       Reservation of Shares.  The Company shall take all
action reasonably necessary to at all times have authorized, and reserved for
the purpose of issuance, that number of shares of Common Stock equal to a
multiple of five (5) times the number of shares of Common Stock into which the
Convertible Debentures are from time to time convertible unless a change in such
multiple is agreed to in writing by the Buyer(s) and the Company.  If at any
time the Company does not have available such number of authorized and unissued
shares of Common Stock as shall from time to time be sufficient to effect the
issuance of all of the Conversion Shares upon the conversion of the entire
principal amount of the Convertible Debentures, the Company shall call and hold
a special meeting of the shareholders within one hundred twenty (120) days of
such occurrence, for the sole purpose of increasing the number of shares
authorized.  The Company’s management shall recommend to the shareholders to
vote in favor of increasing the number of shares of Common Stock authorized. 
Management shall also vote all of its shares in favor of increasing the number
of authorized shares of Common Stock.

                    (f)        Listings or Quotation.  The Company shall
promptly secure the listing or quotation of the Conversion Shares, including the
Escrow Shares and the Warrant Shares, upon a national securities exchange,
automated quotation system or The National Association of Securities Dealers
Inc.’s Over-The-Counter Bulletin Board (“OTCBB”) or other market, if any, upon
which shares of Common Stock are then listed or quoted (subject to official
notice of issuance) and shall use its best efforts to maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all Conversion
Shares from time to time issuable under the terms of this Agreement.  The
Company shall maintain the Common Stock’s authorization for quotation on the
OTCBB.  It shall be an event of default hereunder if the Company fails to
strictly comply with its obligation under this Section 4(f).

                    (g)       Fees and Expenses.  (i) The Company shall pay a
legal fee of Fifteen Thousand Dollars ($15,000) in connection with this
transaction to Gottbetter & Partners LLP at the Closing. The Company shall bear
all of its own legal and professional fees and expenses, including but not
limited to those associated with the filing of the registration statement as
contemplated herein. Each of the Company and the Buyer(s) shall pay all costs
and expenses incurred by such party in connection with the negotiation,
investigation, preparation, execution and delivery of the Transaction
Documents.  The Company shall pay the Buyer(s) a fee equal to Two Hundred Forty
Thousand Dollars ($240,000), Two Hundred Sixteen Thousand ($216,000) of which
will be due and payable at the First Closing and Twenty Four Thousand ($24,000)
of which shall be due and payable at the Second Closing.

          (ii) The Company shall pay a structuring fee to Yorkville Advisors
Management, LLC of Five Thousand Dollars ($5,000), which shall be paid directly
from the proceeds of the Closing.





14

--------------------------------------------------------------------------------





                    (h)       Warrants.  The Company shall issue to the Buyer
the Warrants to purchase One Million Thirty Five Thousand (1,035,000) shares of
the Company’s Common Stock (the “Warrant Shares”) for a period of five (5) years
at an exercise price of $.00001 per share.  The Warrant Shares shall have such
registration rights as set forth in the Investor Registration Rights Agreement.

                    (i)         Registration Statement.  The Company shall be
solely responsible for the contents of the registration statement, prospectus or
other filing made with the SEC or otherwise used in the offering of the
Company’s securities (except as such disclosure relates solely to the Buyer and
then only to the extent that such disclosure conforms with information furnished
in writing by the Buyer to the Company), even if the Buyer or its agents as an
accommodation to the Company participate or assist in the preparation of the
registration statement, prospectus or other SEC filing.  The Company shall
retain its own legal counsel to review, edit, confirm and do all things such
counsel deems necessary or desirable to the registration statement, prospectus
or other SEC filing to ensure that it does not contain an untrue statement or
alleged untrue statement of material fact or omit or alleged to omit a material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements were made, not misleading.

                    (j)        Corporate Existence.  So long as any of the
Convertible Debentures remain outstanding, the Company shall not directly or
indirectly consummate any merger, reorganization, restructuring, reverse stock
split consolidation, sale of all or substantially all of the Company’s assets or
any similar transaction or related transactions (each such transaction, an
“Organizational Change”) unless, prior to the consummation of Organizational
Change, the Company obtains the written consent of each Buyer.  In any such
case, the Company will make appropriate provision with respect to such holders’
rights and interests to insure that the provisions of this Section 4(i) will
thereafter be applicable to the Convertible Debentures.

                    (k)      Transactions With Affiliates.  So long as any
Convertible Debentures are outstanding, the Company shall not, and shall cause
each of its subsidiaries not to, enter into, amend, modify or supplement, or
permit any subsidiary to enter into, amend, modify or supplement any agreement,
transaction, commitment, or arrangement with any of its or any subsidiary’s
officers, directors, person who were officers or directors at any time during
the previous two (2) years, stockholders who beneficially own five percent (5%)
or more of the Common Stock, or Affiliates (as defined below) or with any
individual related by blood, marriage, or adoption to any such individual or
with any entity in which any such entity or individual owns a five percent (5%)
or more beneficial interest (each a “Related Party”), except for (a) customary
employment arrangements and benefit programs on reasonable terms, (b) any
investment in an Affiliate of the Company,  (c) any agreement, transaction,
commitment, or arrangement on an arms-length basis on terms no less favorable
than terms which would have been obtainable from a person other than such
Related Party, (d) any agreement transaction, commitment, or arrangement which
is approved by a majority of the disinterested directors of the Company, for
purposes hereof, any director who is also an officer of the Company or any
subsidiary of the Company shall not be a disinterested director with respect to
any such agreement, transaction, commitment, or arrangement.  “Affiliate” for
purposes hereof means, with respect to any person or entity, another person or
entity that, directly or indirectly, (i) has a ten percent (10%) or more equity
interest in that person or entity, (ii) has ten percent (10%) or more common
ownership with that person or entity, (iii) controls that person or entity, or




15

--------------------------------------------------------------------------------





(iv) shares common control with that person or entity.  “Control” or “controls”
for purposes hereof means that a person or entity has the power, direct or
indirect, to conduct or govern the policies of another person or entity.

                    (l)         Transfer Agent.  The Company covenants and
agrees that, in the event that the Company’s agency relationship with the
transfer agent should be terminated for any reason prior to a date which is two
(2) years after the Closing Date, the Company shall immediately appoint a new
transfer agent and shall require that the new transfer agent execute and agree
to be bound by the terms of the Irrevocable Transfer Agent Instructions (as
defined herein).

                    (m)     Restriction on Issuance of the Capital Stock. So
long as any Convertible Debentures or the Warrants are outstanding, the Company
shall not, without the prior written consent of the Buyer(s), (i) issue or sell
shares of Common Stock or Preferred Stock without consideration or for a
consideration per share less than the Closing Bid Price of the Common Stock
determined immediately prior to its issuance, (ii) issue any warrant, option,
right, contract, call, or other security instrument granting the holder thereof,
the right to acquire Common Stock without consideration or for a consideration
less than such Common Stock’s Closing Bid Price value determined immediately
prior to its issuance, (iii) enter into any security instrument granting the
holder a security interest in any and all assets of the Company, or (iv) file
any registration statement on Form S-8, provided that (x) such shares are not
issued without consideration or for a consideration less than the Common Stock’s
Closing Bid Price on the date of issuance, and (y) such Form S-8 registration
statement is not filed prior to ninety (90) days following the effectiveness of
the registration statement.  “Closing Bid Price” on any day shall be the closing
bid price for a share of Common Stock on such date on the OTCBB (or such other
exchange, market, or other system that the Common Stock is then traded on), as
reported on Bloomberg, L.P. (or similar organization or agency succeeding to its
functions of reporting prices).

                    (n)       Resales Absent Effective Registration Statement. 
Each of the Buyers understand and acknowledge that (i) this Agreement and the
agreements contemplated hereby may require the Company to issue and deliver
Conversion Shares, Escrow Shares or Warrant Shares to the Buyers with legend
restricting their transferability under the Securities Act, and (ii) it is aware
that resales of such Conversion Shares may not be made unless, at the time of
resale, there is an effective registration statement under the Securities Act
covering such Buyer’s resale(s) or an applicable exemption from registration. 

                    (o)      Legend.  Certificates evidencing the Convertible
Debentures, Warrants, and certificates evidencing the Warrant Shares, Conversion
Shares and Escrow Shares, which have been released from escrow by the Escrow
Agent to the Buyers in accordance with this Agreement and the other Transaction
Documents, shall not contain any legend (including the legend set forth above),
(A) while a registration statement covering the resale of such security is
effective under the Securities Act (provided, however, that the Buyer’s
prospectus delivery requirements under the Securities Act will remain
applicable), or (B) following any sale of such Convertible Debentures, Warrants,
Warrant Shares, Conversion Shares and/or Escrow Shares pursuant to Rule 144, or
(C) if such Convertible Debentures, Warrants, Warrant Shares, Conversion Shares
and/or Escrow Shares are eligible for sale under Rule 144(k), or (D) if such
legend is not required under applicable requirements of the Securities Act
(including judicial




16

--------------------------------------------------------------------------------





interpretations and pronouncements issued by the Staff of the SEC).  The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date of any registration statement (the “Effective
Date”) if required by the Company’s transfer agent to effect the removal of the
legend hereunder. The Company agrees that following the Effective Date or at
such time as such legend is no longer required under this clause (ii), it will,
no later than three trading days following the delivery by the Buyer to the
Company or the Company’s transfer agent of a certificate representing Warrant
Shares, Conversion Shares and/or Escrow Shares issued with a restrictive legend,
deliver or cause to be delivered to such Buyer a certificate representing such
Warrant Shares, Conversion Shares and/or Escrow Shares that is free from all
restrictive and other legends. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company that
enlarge(s) the restrictions on transfer set forth herein.

                    (p)      Pledge.  The Company acknowledges and agrees that
the Buyers may from time to time pledge pursuant to a bona fide margin agreement
with a registered broker-dealer or grant a security interest in some or all of
the Convertible Debentures, Warrants, Warrant Shares, Conversion Shares and/or
Escrow Shares to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and, if required under the terms
of such arrangement, the Buyer may transfer pledged or secured Convertible
Debentures, Warrants, Warrant Shares, Conversion Shares and/or Escrow Shares to
the pledgees or secured parties.  Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the Buyer’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Convertible Debentures, Warrants, Warrant Shares, Conversion Shares
and/or Escrow Shares may reasonably request in connection with a pledge or
transfer of the Convertible Debentures, Warrants, Warrant Shares, Conversion
Shares and/or Escrow Shares, including the preparation and filing of any
required prospectus supplement under Rule 424(b)(3) of the Securities Act or
other applicable provision of the Securities Act to appropriately amend the list
of selling stockholders thereunder.

                    (q)        Removal of Legend.  In addition to the Buyers’
other available remedies, the Company shall pay to the Buyers, in cash, as
partial liquidated damages and not as a penalty, for each $1,000 of Warrant
Shares, Conversion Shares and/or Escrow Shares (based on the closing price of
the Common Stock on the date such Warrant Shares, Conversion Shares and/or
Escrow Shares are submitted to the Company’s transfer agent), $5 per trading day
(increasing to $10 per trading day five (5) trading days after such damages have
begun to accrue) for each trading day after the seventh (7th) trading day
following delivery by a Buyer to the Company or the Company’s transfer agent of
a certificate representing Warrant Shares, Conversion Shares and/or Escrow
Shares issued with a restrictive legend, until such certificate is delivered to
the Buyer with such legend removed. Nothing herein shall limit the Buyer’s right
to pursue actual damages for the failure of the Company and its transfer agent
to deliver certificates representing any securities as required hereby or by the
Irrevocable Transfer Agent Instructions, and the Buyer shall have the right to
pursue all remedies available to it at law or in equity, including, without
limitation, a decree of specific performance and/or injunctive relief.





17

--------------------------------------------------------------------------------





                    (r)        Press Release.  In addition to any and all other
public statements or disclosures made by the Company in its sole discretion
(subject to the last sentence of this Section 3(q), the Company will issue a
press release on or within one (1) business day after the Closings and file a
Current Report on Form 8-K with the SEC regarding the Closings of the purchase
and sale of the Convertible Debentures and Warrants on or before four (4)
business days after the date of the First Closing and, if applicable, on or
before four (4) business days after the Second Closing and Third Closing. 
Notwithstanding the foregoing, the Company shall not publicly disclose the names
of the Buyers, or include the names of the Buyers in any filing with the SEC,
without the prior written consent of the Buyers, except (i) as required by
federal securities law and (ii) to the extent such disclosure is required by law
or regulations, in which case the Company shall provide the Buyers with prior
notice of such disclosure permitted under subclause (i) or (ii).  Furthermore,
the Company covenants and agrees that neither it nor any other person acting on
its behalf will provide the Buyers or their agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Buyers shall have executed a written
agreement regarding the confidentiality and use of such information. The Company
understands and confirms that the Buyers shall be relying on the foregoing
representations in effecting transactions in securities of the Company.

                    (s)       Stock Splits, Etc.  The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
divided, reverse stock split, reorganization or other similar event effected
after the date hereof. 

          5.        TRANSFER AGENT INSTRUCTIONS.

          The Company shall issue the Irrevocable Transfer Agent Instructions to
its transfer agent irrevocably appointing Gottbetter & Partners, LLP as its
agent for purpose of having certificates issued, registered in the name of the
Buyer(s) or their respective nominee(s), for the Conversion Shares representing
such amounts of Convertible Debentures as specified from time to time by the
Buyer(s) to the Company upon conversion of the Convertible Debentures, for
interest owed pursuant to the Convertible Debenture, and for any and all
Liquidated Damages (as this term is defined in the Investor Registration Rights
Agreement).  Gottbetter & Partners, LLP shall be paid a cash fee of One Hundred
Fifty Dollars ($150) by the Buyers or their assigns for every occasion they act
pursuant to the Irrevocable Transfer Agent Instructions.  The Company shall not
change its transfer agent without the express written consent of the Buyer(s),
which may be withheld by the Buyer(s) in their sole discretion.  The successor
transfer agent shall be required to execute the Irrevocable Transfer Agent
Instructions.  Prior to registration of the Conversion Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 2(g) of this Agreement.  The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5, and stop transfer instructions to give effect to Section 2(g)
hereof (in the case of the Conversion Shares prior to registration of such
shares under the Securities Act) will be given by the Company to its transfer
agent and that the Conversion Shares shall otherwise be freely transferable on
the books and records of the Company as and to the extent provided in this
Agreement and the Investor Registration Rights Agreement.  Nothing in this
Section 5 shall affect in any way the Buyer’s obligations and agreement to
comply with all applicable securities laws upon resale of Conversion Shares.  If
the Buyer(s) provides the Company with an opinion of counsel, in form, scope and
substance customary for opinions of counsel in comparable transactions to the
effect that registration of a




18

--------------------------------------------------------------------------------





resale by the Buyer(s) of any of the Conversion Shares is not required under the
Securities Act, and absent manifest error in such opinion, the Company shall
within two (2) business days instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the Buyers. 
The Company acknowledges that a breach by it of its obligations hereunder will
cause irreparable harm to the Buyers by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 5, that the Buyer(s) shall be
entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer, without
the necessity of showing economic loss and without any bond or other security
being required.

          6.        THE ESCROW SHARES; LIMITATION ON CONVERSION.

                    (a)        Share Denominations.  The Escrow Agent shall
retain and hold the Escrow Shares which shall be held in accordance with the
terms of this Agreement and the Escrow Shares Escrow Agreement.  The Escrow
Shares shall be in the share denominations specified in Schedule II attached
hereto, registered in the name of the Buyer(s) specified in Schedule II.

                    (b)        Conversion Notice.  Exhibit F attached hereto and
made a part hereof sets forth the procedures with respect to the conversion of
the Convertible Debentures, including the forms of Conversion Notice to be
provided upon conversion, instructions as to the procedures for conversion and
such other information and instructions as may be reasonably necessary to enable
the Buyer(s) or its permitted transferee(s) to exercise the right of conversion
smoothly and expeditiously; provided, however, that the Escrow Agent shall only
distribute the Escrow Shares if there is an Event of Default under the
Convertible Debentures.

                    (c)        The Company agrees that, at any time the
conversion price of the Convertible Debentures is such that the number of Escrow
Shares for the Convertible Debentures is less than five (5) times the number of
shares of Common Stock that would be needed to satisfy full conversion of all of
such Convertible Debentures then outstanding, given the then current conversion
price (the “Full Conversion Shares”), upon five (5) business days written notice
of such circumstance to the Company by the Buyers and the Escrow Agent, the
Company shall issue additional share certificates in the name of the Buyer(s)
and/or their assigns in denominations specified by the Buyer(s), and deliver
same to the Escrow Agent, such that the new number of Escrow Shares with respect
to the Convertible Debentures is equal to five (5) times the Full Conversion
Shares.

                    (d)        Subject to Section 7(e), the Buyer shall not be
entitled to convert the Convertible Debentures into a number of shares of Common
Stock exceeding 10,000,000 Conversion Shares (the “Maximum Share Limit”).

                    (e)        If the conversion price of the Convertible
Debentures is such that the number of Conversion Shares needed to satisfy full
conversion of all of  the outstanding Convertible Debentures would exceed the
then Maximum Share Limit (as adjusted for stock splits, reverse stock splits,
and the like), then upon five (5) business days written notice of such
circumstance to the Company by the Buyer and/or the Escrow Agent, the Company
shall, at its




19

--------------------------------------------------------------------------------





option, (a) increase the Maximum Share Limit to comply with Section 7(c) or (b)
redeem the unconverted amount of all of the Convertible Debentures in whole at
one hundred thirty five percent (135%) of the unconverted amount of the
Convertible Debentures being redeemed plus accrued interest thereon; provided,
however, that if the Company does not respond to such written notice within five
(5) business days of its delivery, the Maximum Share Limit shall automatically
increase to the number of Full Conversion Shares.  The Maximum Share Limit shall
not apply if there is an Event of Default under the Convertible Debentures.

                    (f)         Buyer’s Ownership of Common Stock.  In addition
to and not in lieu of the limitations on conversion set forth in the Convertible
Debentures, the conversion rights of the Buyer set forth in the Convertible
Debentures shall be limited, solely to the extent required, from time to time,
such that, unless the Buyer gives written notice 65 days in advance to the
Company of the Buyer’s intention to exceed the Limitation on Conversion as
defined herein, with respect to all or a specified amount of the Convertible
Debentures and the corresponding number of the Conversion Shares in no instance
the Buyer (singularly, together with any Persons who in the determination of the
Buyer, together with the Buyer, constitute a group as defined in Rule 13d-5 of
the Exchange Act) be entitled to convert the Convertible Debentures to the
extent such conversion would result in the Buyer beneficially owning four point
nine nine percent (4.99%) of the outstanding shares of Common Stock of the
Company.  For these purposes, beneficial ownership shall be defined and
calculated in accordance with Rule 13d-3, promulgated under the Exchange Act
(the foregoing being herein referred to as the “Limitation on Conversion”);
provided, however, that the Limitation on Conversion shall not apply to any
forced or automatic conversion pursuant to this Agreement or the Convertible
Debentures; and provided, further that if the Company shall have breached any of
the Transaction Documents, the provisions of this Section 6(d) shall be null and
void from and after such date.  The Company shall, promptly upon its receipt of
a Conversion Notice tendered by the Buyer (or its sole designee) for the
Convertible Debentures, as applicable, notify the Buyer by telephone and by
facsimile (the “Limitation Notice”) of the number of shares of Common Stock
outstanding on such date and the number of Conversion Shares, which would be
issuable to the Buyer (or its sole designee, as the case may be) if the
conversion requested in such Conversion Notice were effected in full and the
number of shares of Common Stock outstanding giving full effect to such
conversion whereupon, in accordance with the Convertible Debentures,
notwithstanding anything to the contrary set forth in the Convertible
Debentures, the Buyer may, by notice to the Company within one (1) business day
of its receipt of the Limitation Notice by facsimile, revoke such conversion to
the extent (in whole or in part) that the Buyer determines that such conversion
would result in the ownership by the Buyer of shares of Common Stock in excess
of the Limitation on Conversion.  The Limitation Notice shall begin the 65 day
advance notice required in this Section 6(d).

                    (g)        No Rights Prior to Release from Escrow.  The
Company and the Buyers agree and acknowledge that until the Escrow Shares
represented by the share certificates delivered to the Escrow Agent have been
released from escrow by the Escrow Agent to the Buyers in accordance with the
Transaction Documents, the Escrow Shares shall have no voting rights, dividend
rights, or other corporate rights, as the Company has not received full
consideration for the Escrow Shares.  However, upon the Buyer’s conversion of
the Convertible Debentures upon an Event of Default under the Convertible
Debentures, the Escrow Shares




20

--------------------------------------------------------------------------------





released from escrow to the Buyer shall be considered fully-paid and
non-assessable shares of common stock of the Company.

          7.        CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

          The obligation of the Company hereunder to issue and sell the
Convertible Debentures and the Warrants to the Buyer(s) at the Closings is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Company’s sole
benefit and may be waived by the Company at any time in its sole discretion:

                    (a)       Each Buyer shall have executed the Transaction
Documents and delivered them to the Company.

                    (b)      The Buyer(s) shall have delivered to the Escrow
Agent the Purchase Price for Convertible Debentures in respective amounts as set
forth next to each Buyer as outlined on Schedule I attached hereto and the
Warrants and the Escrow Agent shall have delivered the net proceeds to the
Company by wire transfer of immediately available U.S. funds pursuant to the
wire instructions provided by the Company.

                    (c)       The representations and warranties of the Buyer(s)
shall be true and correct in all material respects as of the date when made and
as of the Closing Dates as though made at that time (except for representations
and warranties that speak as of a specific date), and the Buyer(s) shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer(s) at or prior to the Closing Dates.

          8.        CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

                    (a)        The obligation of the Buyer(s) hereunder to
Purchase the Convertible Debentures and at the First Closing is subject to the
satisfaction, at or before the First Closing Date, of each of the following
conditions:

                              (i)        The Company shall have executed the
Transaction Documents and delivered the same to the Buyer(s).

                              (ii)       The Common Stock shall be authorized
for quotation on the OTCBB, trading in the Common Stock shall not have been
suspended for any reason.

                              (iii)       The representations and warranties of
the Company shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the First Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the First Closing Date.  If requested by the Buyer, the Buyer shall have
received a certificate, executed by the President of the Company, dated as of
the First Closing




21

--------------------------------------------------------------------------------





Date, to the foregoing effect and as to such other matters as may be reasonably
requested by the Buyer including, without limitation an update as of the First
Closing Date regarding the representation contained in Section 3(c) above.

                              (iv)       The Company shall have executed and
delivered to the Buyer(s) the Convertible Debentures in the respective amounts
set forth opposite each Buyer’s name on Schedule I attached hereto and the
Warrants in respective numbers set forth opposite each Buyer’s name on Schedule
I attached hereto.

                              (v)        The Buyer(s) shall have received an
opinion of counsel in a form reasonably satisfactory to the Buyer(s).

                              (vi)       The Company shall have provided to the
Buyer(s) a certificate of good standing from the Secretary of State from the
state in which the company is incorporated.

                              (vii)       The Company shall have delivered to
the Escrow Agent the Escrow Shares.

                              (viii)      The Company shall have provided to the
Buyers an acknowledgement, to the satisfaction of the Buyers, from the Company’s
certified public accountant as to its ability to provide all consents required
in order to file a registration statement in connection with this transaction.

                              (ix)       The Irrevocable Transfer Agent
Instructions, in form and substance satisfactory to the Buyers, shall have been
delivered to and acknowledged in writing by the Company’s transfer agent.

                              (x)        The Company shall have filed a form UCC
–1 with regard to the Pledged Property and Pledged Collateral as detailed in the
Security Agreement dated the date hereof and provided proof of such filing to
the Buyer(s).

                    (b)      The obligation of the Buyer(s) hereunder to accept
the Convertible Debentures at the Second Closing is subject to the satisfaction,
at or before the Second Closing Date, of each of the following conditions:

                              (i)         The representations and warranties of
the Company shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Second Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Second Closing Date.  If requested by the Buyer, the Buyer shall have
received a certificate, executed by two officers of the Company, dated as of the
Second Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by the





22

--------------------------------------------------------------------------------





Buyer including, without limitation an update as of the Second Closing Date
regarding the representation contained in Section 3(c) above.

                              (ii)        The Company shall have executed and
delivered to the Buyer(s) the Convertible Debentures in the respective amounts
set forth opposite each Buyer(s) name on Schedule I attached hereto.

                              (iii)       The Company shall have certified that
all conditions to the Second Closing have been satisfied and that the Company
will file the Registration Statement with the SEC in compliance with the rules
and regulations promulgated by the SEC for filing thereof two (2) business days
after the Second Closing.  If requested by the Buyer, the Buyer shall have
received a certificate, executed by the two officers of the Company, dated as of
the Second Closing Date, to the foregoing effect.  The Buyers have no obligation
to fund at the Second Closing if the Company has filed the Registration
Statement.

                              (iv)       The Company shall have provided to the
Buyer(s) a certificate of good standing from the secretary of the state in which
the Company is incorporated.

                              (v)        The Company shall have delivered to the
Escrow Agent the additional Escrow Shares pursuant to 6(c) hereof, if necessary.

                              (vi)       The Company shall have provided to the
Buyer an acknowledgement, to the satisfaction of the Buyer, from the Company’s
certified public accountant as to its ability to provide all consents required
in order to file a registration statement in connection with this transaction.

                    (c)       The obligation of the Buyer(s) hereunder to accept
the Convertible Debentures at the Third Closing is subject to the satisfaction,
at or before the Third Closing Date, of each of the following conditions:

                              (i)         The representations and warranties of
the Company shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is already qualified as
to materiality in Section 3 above, in which case, such representations and
warranties shall be true and correct without further qualification) as of the
date when made and as of the Third Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Third Closing Date.  If requested by the Buyer, the Buyer shall have
received a certificate, executed by two officers of the Company, dated as of the
Third Closing Date, to the foregoing effect and as to such other matters as may
be reasonably requested by the Buyer including, without limitation an update as
of the Third Closing Date regarding the representation contained in Section 3(c)
above.

                              (ii)        The Company shall have executed and
delivered to the Buyer(s) the Convertible Debentures in the respective amounts
set forth opposite each Buyer(s) name on Schedule I attached hereto.





23

--------------------------------------------------------------------------------





                              (iii)       The Company shall have certified that
all conditions to the Third Closing have been satisfied.  If requested by the
Buyer, the Buyer shall have received a certificate, executed by the two officers
of the Company, dated as of the Third Closing Date, to the foregoing effect.

                              (iv)       The Company shall have provided to the
Buyer(s) a certificate of good standing from the secretary of the state in which
the Company is incorporated.

                              (v)        The Company shall have delivered to the
Escrow Agent the additional Escrow Shares pursuant to 6(c) hereof, if necessary.

                              (vi)       The registration statement is declared
effective by the SEC and evidence is provided to each of the Buyers.

          9.        INDEMNIFICATION.

                    (a)       In consideration of the Buyer’s execution and
delivery of this Agreement and acquiring the Convertible Debentures, the
Warrants, the Conversion Shares, and the Escrow Shares if there is an Event of
Default under the Convertible Debentures and the Buyer(s) instruct the Escrow
Agent to deliver the Escrow Shares to the Buyer(s), hereunder, and in addition
to all of the Company’s other obligations under this Agreement, the Company
shall defend, protect, indemnify and hold harmless the Buyer(s) and each other
holder of the Convertible Debentures, the Warrants, the Conversion Shares, and
the Escrow Shares, if applicable, and all of their officers, directors,
employees and agents (including, without limitation, those retained in
connection with the transactions contemplated by this Agreement) (collectively,
the “Buyer Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Buyer
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Indemnified Liabilities”), incurred by the Buyer Indemnitees or any of them as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in this Agreement,
the Convertible Debentures or the Investor Registration Rights Agreement or any
other certificate, instrument or document contemplated hereby or thereby, (b)
any breach of any covenant, agreement or obligation of the Company contained in
this Agreement, or the Investor Registration Rights Agreement or any other
certificate, instrument or document contemplated hereby or thereby, or (c) any
cause of action, suit or claim brought or made against such Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the Indemnities, any transaction financed or
to be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Convertible Debentures or the status of the Buyer or holder
of the Convertible Debentures, the Warrants, the Conversion Shares, or the
Escrow Shares, if applicable, as a Buyer of Convertible Debentures, the
Warrants, the Conversion Shares, or the Escrow Shares, if applicable, in the
Company.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.





24

--------------------------------------------------------------------------------





                    (b)      In consideration of the Company’s execution and
delivery of this Agreement, and in addition to all of the Buyer’s other
obligations under this Agreement, the Buyer shall defend, protect, indemnify and
hold harmless the Company and all of its officers, directors, employees and
agents (including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Company
Indemnitees”) from and against any and all Indemnified Liabilities incurred by
the Indemnitees or any of them as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Buyer(s) in this Agreement, instrument or document contemplated hereby or
thereby executed by the Buyer, (b) any breach of any covenant, agreement or
obligation of the Buyer(s) contained in this Agreement,  the Investor
Registration Rights Agreement or any other certificate, instrument or document
contemplated hereby or thereby executed by the Buyer, or (c) any cause of
action, suit or claim brought or made against such Company Indemnitee based on
material misrepresentations or due to a material breach and arising out of or
resulting from the execution, delivery, performance or enforcement of this
Agreement, the Investor Registration Rights Agreement or any other instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnities.  To the extent that the foregoing undertaking by each Buyer may be
unenforceable for any reason, each Buyer shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

          10.     GOVERNING LAW: MISCELLANEOUS.

                    (a)       Governing Law.  The parties hereto acknowledge
that the transactions contemplated by this Agreement and the exhibits hereto
bear a reasonable relation to the State of New York.  The parties hereto agree
that the internal laws of the State of New York shall govern this Agreement and
the exhibits hereto, including, but not limited to, all issues related to
usury.  Any action to enforce the terms of this Agreement or any of its exhibits
shall be brought exclusively in the state and/or federal courts situated in the
County and State of New York.  Service of process in any action by the Buyers to
enforce the terms of this Agreement may be made by serving a copy of the summons
and complaint, in addition to any other relevant documents, by commercial
overnight courier to the Company at its principal address set forth in this
Agreement.

                    (b)      Counterparts.  This Agreement may be executed in
two or more identical counterparts, all of which shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party.  In the event any signature page is
delivered by facsimile transmission, the party using such means of delivery
shall cause four (4) additional original executed signature pages to be
physically delivered to the other party within ten (10) days of the execution
and delivery hereof.

                    (c)       Headings.  The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement.

                    (d)      Severability.  If any provision of this Agreement
shall be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.





25

--------------------------------------------------------------------------------





                    (e)       Entire Agreement, Amendments.  This Agreement
supersedes all other prior oral or written agreements between the Buyer(s), the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Buyer makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be waived or amended other than by an instrument in writing
signed by the party to be charged with enforcement.

                    (f)        Notices.  Any notices, consents, waivers, or
other communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered (i) upon
receipt, when delivered personally; (ii) upon confirmation of receipt, when sent
by facsimile; (iii) three (3) days after being sent by U.S. certified mail,
return receipt requested, or (iv) one (1) day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:



If to the Company, to:

Xinhua China Ltd

 

B-26F Oriental Kenzo, No. 48

 

Dongzhimenwai, Dongcheng District

 

Beijing, P.R. China  100027

 

Attention:          Henry Jung and Xianping Wang

 

Telephone:        86-10-84476951

 

Facsimile:         86-10-84477985

 

 

With a copy to:

Devlin Jensen, Barristers & Solicitors

 

P.O. Box 12077

 

555 W. Hastings St., Suite 2550

 

Vancouver, British Columbia

 

Canada  V6B 4N5

 

Attn:     Peter Jensen

 

Telephone:        (604) 684-2550

 

Facsimile:         (604) 684-0916

 

 

If to the Transfer Agent, to:

Pacific Stock Transfer Co.



500 E. Warm Springs Road, #240



Las Vegas, NV 89119



Attention: Jodi Godfrey



Telephone:  (702) 361-3033



Facsimile:  (702) 433-1979



 






26

--------------------------------------------------------------------------------





          If to the Buyer(s), to its address and facsimile number on Schedule I,
with copies to the Buyer’s counsel as set forth on Schedule I.  Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

                    (g)       Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns.  Neither the Company nor any Buyer shall assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the other party hereto.

                    (h)       No Third Party Beneficiaries.  This Agreement is
intended for the benefit of the parties hereto and their respective permitted
successors and assigns, and is not for the benefit of, nor may any provision
hereof be enforced by, any other person.

                    (i)         Survival.  Unless this Agreement is terminated
under Section 10(l), the representations and warranties of the Company and the
Buyer(s) contained in Sections 2 and 3, the agreements and covenants set forth
in Sections 4, 5 and 10, and the indemnification provisions set forth in Section
9, shall survive the Closing for a period of two (2) years following the date on
which the Convertible Debentures are converted in full.  The Buyer(s) shall be
responsible only for its own representations, warranties, agreements and
covenants hereunder.

                    (j)        Publicity.  The Company and the Buyer(s) shall
have the right to approve, before issuance any press release or any other public
statement with respect to the transactions contemplated hereby made by any
party; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer(s), to issue any press release or other public disclosure
with respect to such transactions required under applicable securities or other
laws or regulations (the Company shall use its best efforts to consult the
Buyer(s) in connection with any such press release or other public disclosure
prior to its release and Buyer(s) shall be provided with a copy thereof upon
release thereof).

                    (k)      Further Assurances.  Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

                    (l)         Termination.  In the event that the Closing
shall not have occurred with respect to the Buyers on or before five (5)
business days from the date hereof due to the Company’s or the Buyer’s failure
to satisfy the conditions set forth in Sections 7 and 8 above (and the
non-breaching party’s failure to waive such unsatisfied condition(s)), the
non-breaching party shall have the option to terminate this Agreement with
respect to such breaching party at the close of business on such date without
liability of any party to any other party; provided, however, that if this
Agreement is terminated by the Company pursuant to this Section 10(l), the
Company shall remain obligated to reimburse the Buyer(s) for the fees and
expenses described in Section 4(g) above.





27

--------------------------------------------------------------------------------





                    (m)     No Strict Construction.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

                    (n)       Remedies.  In addition to being entitled to
exercise all rights provided herein or granted by law, including recovery of
damages, the Buyer and the Company will be entitled to specific performance
under the Agreement.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.



[REMAINDER PAGE INTENTIONALLY LEFT BLANK]


























28

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the Buyers and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first written
above.



COMPANY:



XINHUA CHINA LTD



  



By:       /s/ Henry Jung                                      



Name:  Henry Jung



Title:     Chief Financial Officer



  




























29

--------------------------------------------------------------------------------





EXHIBIT A


FORM OF INVESTOR REGISTRATION RIGHTS AGREEMENT

































1

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF ESCROW AGREEMENT






























1

--------------------------------------------------------------------------------





EXHIBIT C


SECURITY AGREEMENT
































1

--------------------------------------------------------------------------------





EXHIBIT D


ESCROW SHARES ESCROW AGREEMENT































1

--------------------------------------------------------------------------------





EXHIBIT E


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

































1

--------------------------------------------------------------------------------





EXHIBIT F


CONVERSION PROCEDURES




            1.         At any time and from time to time during the term of the
Convertible Debentures, the Holder may deliver to the Escrow Agent written
notice (a “Conversion Notice”), who will forward such Conversion Notice to the
Transfer Agent if necessary, that it has elected to convert the Company
Convertible Debentures (the “Debentures”) registered in the name of such Holder
in whole or in part in accordance with the terms of the Debentures and the
Conversion Notice shall be in the form annexed as Exhibit A to the Debentures. 
A fee of $50, payable by the Holder, shall accompany every Conversion Notice
delivered to the Escrow Agent.

            2.         The Holder shall send by fax or e-mail the executed
Conversion Notice to the Escrow Agent (with a copy to the Company) by 4:00 p.m.
New York time at least one business day prior to the Conversion Date (as defined
in the Debentures).  The Escrow Agent shall send the Conversion Notice by
facsimile or e-mail address to the Company by the end of the business day on the
day received, assuming received by 6:00 p.m. New York time and if thereafter on
the next business day, at the facsimile telephone number or e-mail address, as
the case may be, of the principal place of business of the Company.  Each
Company Conversion Notice price adjustment under Article V of the Debentures
shall be given by facsimile addressed to the Holder of Debentures at the
facsimile telephone number of such Holder appearing on the books of the Company
as provided to the Company by such Holder for the purpose of such Company
Conversion Notice price adjustment, with a copy to the Escrow Agent.  Any such
notice shall be deemed given and effective upon the transmission of such
facsimile or e-mail at the facsimile telephone number or e-mail address, as the
case may be, specified in this paragraph 2 (with printed confirmation of
transmission).  In the event that the Escrow Agent receives the Conversion
Notice after 4:00 p.m. New York time, the Conversion Notice shall be deemed to
have been received on the next business day.  In the event that the Company
receives the Conversion Notice after the end of the business day, notice will be
deemed to have been given the next business day.



            3.         The Company shall have one (1) business day from
transmission of the Conversion Notice by the Escrow Agent to object only to the
calculation of the number of Conversion Shares to be issued by the Transfer
Agent to the Holder or the number of Company Escrow Shares to be released, as
applicable.  If the Company fails to object to the calculation of the number of
Conversion Shares to be issued by the Transfer Agent or the number of Escrow
Shares to be released, as applicable, within said time, then the Company shall
be deemed to have waived any objections to said calculation.  The Company's only
basis for any objection hereunder shall be to the calculation of the number of
Conversion Shares to be issued by the Transfer Agent or the number of Escrow
Shares to be released, as applicable.  If the Escrow Agent does not receive said
objection notice within the time period set forth above from the Company, and
provided that the Purchaser does not revoke such conversion, the Escrow Agent
shall either submit such Conversion Notice to the Transfer Agent in order to
have the appropriate number of Conversion Shares issued to the Holder in
accordance with such conversion on the next business day following receipt by
the Transfer Agent of the Conversion Notice or release



1

--------------------------------------------------------------------------------





from escrow and deliver to the Holder certificates or instruments representing
the number of Escrow Shares issuable to the Holder in accordance with such
conversion on the second business day from the receipt by the Company of the
Conversion Notice.  In the event that the certificates evidencing the Escrow
Shares held by the Escrow Agent are not in denominations appropriate for such
delivery to the Holder, the Escrow Agent shall request the Company to cause its
transfer agent and registrar to reissue certificates in smaller denominations. 
The Escrow Agent shall, however, immediately release to the requesting Holder
certificates representing such lesser number of shares as the denominations in
its possession will allow that is closest to but no more than the actual number
to be released to such Holder.  Upon receipt of the reissued shares in lesser
denominations from the Company's transfer agent, the Escrow Agent shall release
to such Holder the balance of the shares due to such Holder.

            4.         The Holder shall send the original Debentures and
Conversion Notice to the Escrow Agent via FedEx or other commercial overnight
courier, along with a fee of $50, instructions regarding names and amount of
certificates for the issuance of the Conversion Shares, and, if conversion is
not in full, instructions as to the re-issuance of the balance of the
Debentures; provided, however, that if the Escrow Agent is holding the
Debentures, then the Conversion Notice may be faxed or e-mailed and the fee may
be transmitted via wire transfer to the Escrow Agent. The Escrow Agent shall
deliver the foregoing to the Company within one (1) business day of the Escrow
Agent’s receipt thereof.  In the event that the Escrow Agent has custody of the
Debentures, the Escrow Agent shall notify the Company and the Holder in writing
of the balance of the Debentures remaining and the Company and the Holder shall
acknowledge such notice in writing, in lieu of issuance of a new Debenture for
the balance.

            5.         If the Company will be issuing a new Debenture, it will
send such new Debenture to the Escrow Agent by overnight courier within five (5)
business days of its receipt of the original Debentures and Conversion Notice. 
The Escrow Agent shall send the Conversion Shares from escrow or the Transfer
Agent to the Holder in accordance with Holder’s instructions within one (1)
business day of receipt of the Conversion Notice and will send the new Debenture
(if any) to the Holder upon receipt.

            6.         The Escrow Agent shall notify the Company in writing by
facsimile or e-mail at least one (1) business day prior to the Escrow Agent
releasing the Escrow Shares to the Holder. 

            7.         Subject to the provisions of and any limitations set
forth in the Purchase Agreement or the Debentures, the Company agrees that, at
any time the conversion price of the Debentures are such that the number of
Escrow Shares with respect to the Debentures is less than five (5) times the
number of shares of Common Stock that would be needed to satisfy full conversion
of all of the Debentures given the then current conversion price (the “Full
Conversion Shares”), upon five (5) business days written notice of such
circumstance to the Company by a Holder and/or Escrow Agent, it will issue
additional share certificates, in the names of all Holders and deliver same to
the Escrow Agent, such that the new number of Escrow Shares with respect to the
Debentures is equal to five (5) times the Full Conversion Shares.

            8.         In the event the Maximum Share Limit would be exceeded
upon any Conversion Notice of the Debentures then, upon such an event the Holder
shall send a notice (“Notice of




2

--------------------------------------------------------------------------------





Increase”) via facsimile or e-mail to the Escrow Agent at the facsimile
telephone number or e-mail address, as the case may be, contained in the Escrow
Agreement and the Company at the facsimile telephone number or e-mail address,
as the case may be, of the principal place of business stating (i) the reason
that the Maximum Share Limit would be exceeded and the amount of shares by which
the conversion requested in the Conversion Notice would exceed the Maximum Share
Limit, (ii) the computation of the revised Maximum Share Limit if the Company
elected to increase the Maximum Share Limit, (iii) the redemption price of the
unconverted amount of the Debentures if the Company elected to redeem the
Debentures and (iv) any necessary supporting documents.  Any such Notice of
Increase shall be deemed given and effective upon the transmission of such
facsimile or e-mail with printed confirmation of transmission.  In the event
that the Escrow Agent receives the Notice of Increase after 4:00 p.m. New York
time, the Notice of Increase shall be deemed to have been given the next
business day.  The Company shall have two (2) business days from transmission of
such Notice of Increase to inform the Holder of Debentures and the Escrow Agent
via facsimile or e-mail whether the Company shall increase the Maximum Share
Limit or redeem the unconverted principal of the Debentures, in whole, pursuant
to the Debentures.  The Company's only basis for any objection hereunder shall
be the calculations in the Notice of Increase.  In the event of such an
objection, the parties shall have two (2) business days to agree on the
calculations in the Notice of Increase.  If the Company does not respond to the
Notice of Increase within two (2) business days, the Maximum Share Limit shall
automatically be increased to the then number of Full Conversion Shares.
























3

--------------------------------------------------------------------------------





EXHIBIT G


WARRANT

































1

--------------------------------------------------------------------------------





SCHEDULE I


SCHEDULE OF BUYERS

Name

Signature

Address/Facsimile
Number of Buyer

Amount of Subscription

Number of Warrants

 

 

 

 

 

Highgate House Funds, Ltd.

By:/s/ Adam S. Gottbetter

488 Madison Avenue

$4,000,000

1,035,000

 

Name:     Adam S. Gottbetter

New York, NY 10022

 

 

 

Its:          Portfolio Manager

Telephone: (212) 400-6990

 

 

 

 

Facsimile:  (212) 400-6901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

Adam S. Gottbetter, Esq.

Gottbetter & Partners, LLP

 

 

 

 

488 Madison Avenue

 

 

 

 

New York, NY 10022

 

 

 

 

Telephone: (212) 400-6900

 

 

 

 

Facsimile:  (212) 400-6901

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





















1

--------------------------------------------------------------------------------





SCHEDULE II


SHARE DENOMINATIONS



Name of Investor:  Highgate House Funds, Ltd.

Stock Certificate Denominations for the Escrow Shares in the name of Highgate
House Funds, Ltd:







No. of Stock
Certificates

Denomination

                Total

10

                    500

               5,000

10

                 1,000

              10,000

10

                 2,500

              25,000

9

                 5,000

              45,000

9

               10,000

              90,000

11

               25,000

            275,000

12

               50,000

            600,000

12

             100,000

         1,200,000

11

             250,000

         2,750,000

10

             500,000

         5,000,000

10

           1,000,000

       10,000,000

 

Total:

       20,000,000























1

--------------------------------------------------------------------------------